 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   PHIL OLSON, individually, and on behalf            Case No.: 19-cv-865-MMA-BGS
     of other members of the general public
 9
     similarly situated,                                ORDER GRANTING JOINT
10                                     Plaintiff,       MOTION TO CONTINUE EARLY
                                                        NEUTRAL EVALUATION AND
11   v.                                                 CASE MANAGEMENT
12                                                      CONFERENCE
     BECTON, DICKINSON AND
13   COMPANY, a New Jersey corporation;
                                                        [ECF NO. 16]
     and DOES 1 through 100 inclusive,
14
                                    Defendant.
15
16
           The parties’ Joint Motion to Continue Early Neutral Evaluation and Case
17
     Management Conference (ECF No. 16) is currently before the Court. Having read and
18
     considered the Joint Motion, the Court GRANTS the parties’ request to continue the Early
19
     Neutral Evaluation and Case Management Conference currently set for November 13, 2019
20
     to December 20, 2019 at 1:30 PM.
21
           No later than December 6, 2019, the parties must submit their confidential ENE
22
     statements directly to Judge Skomal via efile_Skomal@casd.uscourts.gov. All other
23
     terms of the Order dated May 9, 2019 (ECF No. 4) shall remain in effect.
24
     IT IS SO ORDERED.
25
     Dated: October 30, 2019
26
27
28

                                                    1
                                                                                19-cv-865-MMA-BGS
